Citation Nr: 1104677	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This case originally came before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In March 2009, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of that hearing is of 
record.  In April 2009, the Board remanded the case for 
additional development.  

In an April 2010 decision, the Board, inter alia, denied the 
Veteran's claim for service connection for a bilateral foot 
disability.  The Veteran thereafter appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In an 
October 2010 Order, the Court granted a Joint Motion for Remand, 
vacated that part of the April 2010 Board decision that denied 
the claim for entitlement to service connection for a bilateral 
foot disability, and remanded the matter for readjudication 
consistent with the motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral foot disability has not been shown by medical 
evidence to have been caused by any incident of service; 
arthritis was not manifested within the first postservice year.





CONCLUSION OF LAW

Service connection for a bilateral foot disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in April 2005, July 2005, and March 2006.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the appellant's 
claim, such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  Dingess, 19 Vet. 
App. 473 (2006).

VA has made multiple, unsuccessful attempts to obtain the 
Veteran's service treatment records.  A record was obtained from 
the Office of the Surgeon General (SGO), Department of the Army.  
VA has assisted the appellant in obtaining evidence, provided the 
appellant with an opportunity to testify before the Board, 
afforded the appellant a physical examination, and obtained a 
medical opinions as to the etiology and severity of his foot 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Bilateral Foot Disability

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Under certain circumstances lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau, supra.  
The Courts have in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records are unavailable and, 
according to the National Personnel Records Center, were 
destroyed in a fire that occurred at their facility in 1973.  In 
March 2006, the RO issued a formal finding on the unavailability 
of the Veteran's service records.  In cases where records once in 
the hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, and 
to consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the 
Veteran's claim has been undertaken with this heightened 
obligation in mind.

The Veteran contends that when he entered service in 1943 he was 
instructed to send the arch supports he wore on his feet home.  
He believes that he injured his feet in service because he was 
not able to use his arch supports, and that he currently has 
degenerative joint disease of both feet related to inservice 
injuries.  

The Veteran's service treatment records were lost in the National 
Personnel Records Center fire in 1973.  A one page Surgeon 
General's Office report notes that the Veteran was treated for 
appendicitis in service; no other treatments are identified.  A 
July 2005 VA outpatient record shows he reported a history of 
foot pain for 70 years.  The diagnosis was probable 
osteoarthritis.  


At his hearing before the undersigned, the Veteran stated that 
during his time in the service his feet "seemed to be normal.  I 
mean I didn't have foot problems at that time during the time I 
was in the service."  He further stated that he did not seek any 
treatment for foot problems during service and that when he got 
out of the service "I went back to wearing my arch supports and 
my feet did me good."  He also reported that in "later years I 
had severe trouble and I went to an orthopedic doctor and they 
put me on a prescription...."

Pursuant to the Board remand, a VA examination was conducted in 
June 2009.  The examiner indicated that he reviewed the claims 
folder in conjunction with his examination of the Veteran.  At 
the examination, the Veteran reported that he had had painful 
feet since 1940, was given bilateral arch supports prior to 
service that he was not allowed to wear in the military, that he 
was not seen for foot pain while in the military, and that he was 
on light duty for the last year or so of his military service.  
The Veteran reported that he began wearing arch supports again 
after returning home from service and that his feet stopped 
hurting then.  He further reported that he did not have foot pain 
again until the 1980s.  The Veteran denied any acute injury to 
either foot.  He used Naprosyn to control his foot pain and had 
recently had what the examiner believed to be an injection of a 
steroid with Lidocaine in the right foot.  

On examination, there was a callus on the bottom of the third 
right toe.  There was no pain on manipulation of the feet.  He 
was able to move all his toes.  There was tenderness to deep 
palpation of the second, third, and fourth metatarsal phalangeal 
joints, plantar surface, bilaterally.  There was no tenderness of 
the calcaneal area or arch bilaterally.  X-rays of the feet 
showed no acute fracture, dislocation, or bony destructive 
lesion.  There was no appreciable degenerative arthritic spurring 
or erosive arthritis.  The impression was unremarkable bilateral 
feet.  The diagnosis was bilateral pes planus with weightbearing 
with mild degenerative changes.  The examiner stated the Veteran 
had some pain in his feet prior to entering service and some pain 
in his feet after service.  He then went a long time without pain 
while wearing his arch supports.  The Veteran began having pain 
even with arch supports at the age of 60.  It was the examiner's 
opinion that the arthritic changes of the feet were "the process 
of aging," and that "it is less likely than not that his feet 
condition in the military...would have been aggravated by military 
service, and it is more likely than not that the arthritic 
changes seen on X-rays, involving the...feet is consistent with the 
natural aging process and is not caused by military service." 

A veteran will be presumed to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

The presumption of soundness attaches where a portion of the 
Veteran's service treatment records, including his service 
entrance examination, are unavailable or are presumed to have 
been lost in a fire.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  Because the Veteran's service treatment records are not 
included in the claims file, the presumption of soundness 
attaches.  While the Veteran reported that he wore arch supports 
before service, the record does not contain clear and 
unmistakable evidence that a foot disability existed prior to 
service.  Thus, the presumption of soundness is not rebutted and 
the Veteran's claim is one for service connection.  Wagner, 370 
F.3d at 1089.

While the Veteran apparently wore arch supports prior to and 
after his period of active duty, there is no evidence of an 
inservice incurrence of chronic foot disability.  The Veteran's 
own testimony before the undersigned and report of medical 
history provided to the VA examiner is that he did not have any 
problems with his feet during service and did not seek any foot 
treatments at that time.  He has reported that he did not 
experience foot problems after service until the 1980s, nearly 
forty years after his separation from service.  While the July 
2005 treatment record referred to a history of "foot pain for 70 
years," that is not persuasive evidence of continuity of 
symptomatology when compared to the detailed statements provided 
under questioning both by the undersigned and the VA examiner in 
June 2009.  As noted above, the Veteran denied any foot problems 
or treatments during service or problems with pain for decades 
after service when asked directly.  Thus, by the Veteran's own 
account, there is no continuity of symptomatologyfrom the time of 
service until the present.  

The VA examination report notes that for decades after service 
the Veteran's bilateral foot pain was well-controlled with arch 
supports.  The VA examiner did not find a nexus between the 
Veteran's current foot complaints and his military service.

With respect to the currently diagnosed arthritis of the feet, 
the Board notes that the only competent medical opinion of record 
as to the cause of the Veteran's current disability of the feet 
is that offered after the June 2009 VA examination and states 
that it is the result of aging and was not related to injury in 
service.  Accordingly, service connection for bilateral foot 
disability on the basis that such disability became manifest in 
service and persisted (or on a presumptive basis for arthritis as 
a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Board concludes that the evidence of record weighs against a 
finding of service connection for the Veteran's bilateral foot 
disability; therefore the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


